71 N.Y.2d 989 (1988)
In the Matter of Sara Black, Respondent,
v.
Metropolitan Tobacco et al., Respondents. Workers' Compensation Board, Appellant.
Court of Appeals of the State of New York.
Argued March 16, 1988.
Decided May 3, 1988.
Robert Abrams, Attorney-General (Howard B. Friedland, O. Peter Sherwood, Jane Lauer Barker and Theresa E. Wolinski of counsel), for appellant.
Robert W. Manning for Metropolitan Tobacco and another, respondents.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA concur in memorandum.
MEMORANDUM.
The order of the Appellate Division should be reversed, with costs, and the decision of the Workers' Compensation Board reinstated.
*990The decision of the Board, that decedent's fatal heart attack was a compensable accident, was supported by substantial evidence and, therefore, should not have been disturbed (see, Matter of Gates v McBride Transp., 60 N.Y.2d 670). There was evidence that the decedent had a history of heart disease and hypertension and that, on the day before his death, he was severely distraught because he had been told by his employer that he was being dismissed. Additionally, there was expert testimony that decedent's notification of dismissal "was a major stress factor" resulting in "ventricular instability, subsequent fibrilation" and, ultimately, death. Based on the foregoing, the Board could find that decedent's fatal heart attack constituted an accident arising out and in the course of his employment (see, Matter of Snyder v New York State Commn. for Human Rights, 31 N.Y.2d 284; Matter of Klimas v Trans Caribbean Airways, 10 N.Y.2d 209).
Order reversed, etc.